981 A.2d 1080 (2009)
293 Conn. 935
SOVEREIGN BANK
v.
James LICATA et al.
SC 18477.
Supreme Court of Connecticut.
Decided October 14, 2009.
Kenneth A. Votre, New Haven, in support of the petition.
The petition by the substitute plaintiff, Seven Oaks Partners, LP, for certification for appeal from the Appellate Court, 116 Conn.App. 483, 977 A.2d 228 (2009), is granted, limited to the following issue:
"Whether the Appellate Court properly concluded that the statute of frauds as adopted in General Statutes § 52-550 does not bar an action brought in tort which relies in whole or in part upon terms of an agreement that is barred specifically by § 52-550(a)(4)?"